Title: From Thomas Jefferson to Nathaniel Macon, 22 March 1806
From: Jefferson, Thomas
To: Macon, Nathaniel


                        
                            My dear Sir
                     
                            Washington Mar. 22. 06.
                        
                        Some enemy, whom we know not, is sowing tares among us. between you & myself nothing but opportunities of
                            explanation can be necessary to defeat these endeavors. at least on my part, my confidence in you is so unqualified that
                            nothing further is necessary for my satisfaction. I must therefore ask a conversation with you. this evening my company
                            may perhaps stay late: but tomorrow evening, or the next I can be alone. I mention the evening because it is the time at
                            which alone we can be free from interruption: however take the day & hour most convenient to yourself. Accept my
                            affectionate salutations.
                        
                            Th: Jefferson
                     
                        
                    